EXHIBIT 10.14

          The persons listed below have entered into Executive Severance
Agreements with the Company in the form filed herewith. The information listed
below is inserted into the blanks for the respective person's Executive
Severance Agreement.

 

Salary Multiplier
Rate
(Section 4(a)(4))


Termination Period
(Section 1(n))

Change of Control
Continuation Period
(Section 2)

 

 

 

 

Timothy J. O'Donovan

3

3 years

36 months

Steven M. Duffy

3

3 years

36 months

Stephen L. Gulis, Jr.

3

3 years

36 months

Blake W. Krueger

3

3 years

36 months

Arthur G. Croci

2

2 years

24 months

Richard C. DeBlasio

2

2 years

24 months

V. Dean Estes

2

2 years

24 months

Jacques Lavertue

2

2 years

24 months

Thomas P. Mundt

2

2 years

24 months

Nicholas P. Ottenwess

2

2 years

24 months

Robert J. Sedrowski

2

2 years

24 months

Spencer E. Zimmerman

2

2 years

24 months

James D. Zwiers

2

2 years

24 months














--------------------------------------------------------------------------------




WOLVERINE WORLD WIDE, INC
EXECUTIVE SEVERANCE AGREEMENT

                    THIS AGREEMENT is entered into as of the ____ day of
____________, 199__ (the "Effective Date"), by and between Wolverine World Wide,
Inc., a Delaware corporation ("Wolverine"), and ____________________
("Executive").

W I T N E S S E T H:

                    WHEREAS, Executive currently serves as a key employee of
Wolverine and/or its subsidiaries and his/her services and knowledge are
valuable to Wolverine in connection with the management of one or more of
Wolverine's principal operating facilities, divisions, or subsidiaries; and

                    WHEREAS, Wolverine considers the establishment and
maintenance of a sound and vital management to be essential to protecting and
enhancing the best interests of Wolverine and its stockholders; and

                    WHEREAS, the Board has determined that it is in the best
interests of Wolverine and its stockholders to secure Executive's continued
services and to ensure Executive's continued dedication and objectivity in the
event of any threat or occurrence of, or negotiation or other action that could
lead to, or create the possibility of, a Change in Control (as hereafter
defined) of Wolverine, without concern as to whether Executive might be hindered
or distracted by personal uncertainties and risks created by any such possible
Change in Control, and to encourage Executive's full attention and dedication to
Wolverine and/or its subsidiaries, the Board has authorized Wolverine to enter
into this Agreement.

                    NOW, THEREFORE, WOLVERINE AND EXECUTIVE AGREE AS FOLLOWS:

          1.          DEFINITIONS. As used in this Agreement, the following
terms shall have the respective meanings set forth below:

          (a)          "Board" means the Board of Directors of the Company.

          (b)          "Cause" means (1) the willful and continued failure by
Executive to substantially perform his or her duties with Company (other than
any such failure resulting from Executive's incapacity due to physical or mental
illness, or any such actual or anticipated failure resulting from Executive's
termination for Good Reason) after a demand for substantial performance is
delivered to Executive by the Board and/or its Chairman (which demand shall
specifically identify the manner in which the Board and/or its Chairman believes
that Executive has not substantially performed his or her duties); or (2) the
willful engaging by Executive in gross misconduct materially and demonstrably
injurious to the Company. For purposes of this Section, no act or failure to act
on the part of Executive shall be considered "willful" unless done or omitted to
be done by Executive not in good faith and without reasonable belief that his or
her action(s) or omission(s) was in the best interests of the Company.
Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause unless and until the




--------------------------------------------------------------------------------




Company provides Executive with a copy of a resolution adopted by an affirmative
vote of not less than three-quarters of the entire membership of the Board at a
meeting of the Board called and held for the purpose (after reasonable notice to
Executive and an opportunity for Executive, with counsel, to be heard before the
Board), finding that in the good faith opinion of the Board the Executive has
been guilty of conduct set forth in subsections (1) or (2) above, setting forth
the particulars in detail. A determination of Cause by the Board shall not be
binding upon or entitled to deference by any finder of fact in the event of a
dispute, it being the intent of the parties that such finder of fact shall make
an independent determination of whether the termination was for "Cause" as
defined in (1) and (2) above.

          (c)          "Change in Control" means:

          (1)          the acquisition by any individual, entity, or group (a
"Person"), including any "person" within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act"), of beneficial ownership within the meaning of Rule 13d-3 promulgated
under the Exchange Act, of 20% or more of either (i) the then outstanding shares
of common stock of the Company (the "Outstanding Company Common Stock") or
(ii) the combined voting power of the then outstanding securities of the Company
entitled to vote generally in the election of directors (the "Outstanding
Company Voting Securities"); provided, however, that the following acquisitions
shall not constitute a Change in Control: (a) any acquisition by the Company,
(b) any acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, (c) any
acquisition by any corporation pursuant to a reorganization, merger, or
consolidation involving the Company, if, immediately after such reorganization,
merger, or consolidation, each of the conditions described in clauses (i), (ii),
and (iii) of subsection (3) shall be satisfied, or (d) any acquisition by the
Executive or any group of persons including the Executive; and provided further
that, for purposes of clause (a), if any Person (other than the Company or any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company) shall become the beneficial owner
of 20% or more of the Outstanding Company Common Stock or 20% or more of the
Outstanding Company Voting Securities by reason of an acquisition by the Company
and such Person shall, after such acquisition by the Company, become the
beneficial owner of any additional shares of the Outstanding Company Common
Stock or any additional Outstanding Voting Securities, such additional
beneficial ownership shall constitute a Change in Control;

          (2)          individuals who, as of the date hereof, constitute the
Board (the "Incumbent Board") cease for any reason to constitute at least a
majority of such Board; provided, however, that any individual who becomes a
director of the Company subsequent to the date hereof whose election, or
nomination for election by the Company's stockholders, was approved by the vote
of at least three-quarters of the directors then comprising the Incumbent Board
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director, without objection to
such nomination)




-2-

--------------------------------------------------------------------------------




shall be deemed to have been a member of the Incumbent Board; and provided
further, that no individual who was initially elected as a director of the
Company as a result of an actual or threatened election contest, as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act, or
any other actual or threatened solicitation of proxies or consents by or on
behalf of any Person other than the Board, shall be deemed to have been a member
of the Incumbent Board;

          (3)          approval by the stockholders of the Company of a
reorganization, merger, or consolidation unless, in any such case, immediately
after such reorganization, merger, or consolidation, (i) more than 50% of the
then outstanding shares of common stock of the corporation resulting from such
reorganization, merger, or consolidation and more than 50% of the combined
voting power of the then outstanding securities of such corporation entitled to
vote generally in the election of directors is then beneficially owned, directly
or indirectly, by all or substantially all of the individuals or entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities immediately prior or such
reorganization, merger, or consolidation and in substantially the same
proportions relative to each other as their ownership, immediately prior to such
reorganization, merger, or consolidation, of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (ii) no
Person (other than the Company, any employee benefit plan (or related trust)
sponsored or maintained by the Company or the corporation resulting from such
reorganization, merger, or consolidation (or any corporation controlled by the
Company), or any Person which beneficially owned, immediately prior to such
reorganization, merger, or consolidation, directly or indirectly, 20% or more of
the Outstanding Company Common Stock or the Outstanding Company Voting
Securities, as the case may be) beneficially owns, directly or indirectly, 20%
or more of the then outstanding shares of common stock of such corporation or
20% or more of the combined voting power of the then outstanding securities of
such corporation entitled to vote generally in the election of directors, and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such reorganization, merger, or consolidation were
members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such reorganization, merger, or
consolidation; or

          (4)          approval by the stockholders of the Company of (i) a plan
of complete liquidation or dissolution of the Company or (ii) the sale or other
disposition of all or substantially all of the assets of the Company other than
to a corporation with respect to which, immediately after such sale or other
disposition, (a) more than 50% of the then outstanding shares of common stock
thereof and more than 50% of the combined voting power of the then outstanding
securities thereof entitled to vote generally in the election of directors is
then beneficially owned, directly or indirectly, by all or substantially all of
the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and the Outstanding Company Voting
Securities immediately prior to such sale or other disposition and in
substantially




-3-

--------------------------------------------------------------------------------




the same proportions relative to each other as their ownership, immediately
prior to such sale or other disposition, of the Outstanding Company Common Stock
and the Outstanding Company Voting Securities, as the case may be,(b) no Person
(other than the Company, any employee benefit plan (or related trust) sponsored
or maintained by the Company or such corporation (or any corporation controlled
by the Company), or any Person which beneficially owned, immediately prior to
such sale or other disposition, directly or indirectly, 20% or more of the
Outstanding Company Common Stock or the Outstanding Company Voting Securities,
as the case may be) beneficially owns, directly or indirectly, 20% or more of
the then outstanding shares of Common stock thereof or 20% or more of the
combined voting power of the then outstanding securities thereof entitled to
vote generally in the election of directors and (c) at least a majority of the
members of the board of directors thereof were members of the Incumbent Board at
the time of the execution of the initial agreement or action of the Board
providing for such sale or other disposition.

Notwithstanding anything contained in this Agreement to the contrary, if
Executive's employment is terminated prior to a Change in Control and Executive
reasonably demonstrates that such termination was at the request of or in
response to a third party who has indicated an intention or taken steps
reasonably calculated to effect a Change in Control (a "Third Party") who
effectuates a Change in Control, then for all purposes of this Agreement, the
date of a Change of Control shall mean the date immediately prior to the date of
such termination of Executive's employment.

          (d)          "Code" means the Internal Revenue Code of 1986, as
amended.

          (e)          "Common Stock" means the common stock of the Company, $1
par value per share.

          (f)          "Company" means Wolverine World Wide, Inc., a Delaware
corporation, and any corporation or other entity in which Wolverine World Wide,
Inc. has a direct or indirect ownership interest of 50% or more of the total
combined voting power of the then outstanding securities of such corporation or
other entity entitled to vote generally in the election of directors.

          (g)          "Date of Termination" means the effective date on which
Executive's employment by the Company terminates as specified in a Notice of
Termination by the Company or Executive, as the case may be. Notwithstanding the
previous sentence, (i) if the Executive's employment is terminated for
Disability, as defined in Section 1(h), then such Date of Termination shall be
no earlier than thirty (30) days following the date on which a Notice of
Termination is received, and (ii) if the Executive's employment is terminated by
the Company other than for Cause, then such Date of Termination shall be no
earlier than thirty (30) days following the date on which a Notice of
Termination is received.




-4-

--------------------------------------------------------------------------------




          (h)          "Disability" means Executive's failure to substantially
perform his/her duties with the Company on a full-time basis for at least one
hundred eighty (180) consecutive days as a result of Executive's incapacity due
to mental or physical illness.

          (i)          "Good Reason" means, without Executive's express written
consent, the occurrence of any of the following events in connection with a
Change in Control:

          (1)          (i) the assignment to Executive of any duties
inconsistent in any material adverse respect with Executive's position(s),
duties, responsibilities, or status with the Company immediately prior to such
Change in Control, (ii) a material adverse change in Executive's reporting
responsibilities, titles or offices with the Company as in effect immediately
prior to such Change in Control, (iii) any removal or involuntary termination of
Executive by the Company otherwise than as expressly permitted by this Agreement
(including any purported termination of employment which is not effected by a
Notice of Termination), or (iv) any failure to re-elect Executive to any
position with the Company held by Executive immediately prior to such Change in
Control;

          (2)          a reduction by the Company in Executive's rate of annual
base salary as in effect immediately prior to such Change in Control or as the
same may be increased from time to time thereafter;

          (3)          any requirement of the Company that Executive (i) be
based anywhere other than the facility where Executive is located at the time of
the Change in Control or reasonably equivalent facilities within Kent County,
Michigan or (ii) travel for the business of the Company to an extent
substantially more burdensome than the travel obligations of Executive
immediately prior to such Change in Control;

          (4)          the failure of the Company to continue the Company's
executive incentive plans or bonus plans in which Executive is participating
immediately prior to such Change in Control or a reduction of the Executive's
target incentive award opportunity under the Company's Executive Long-Term
Incentive Plan (three-year bonus plan), Executive Short-Term Incentive Plan and
the Executive Short-Term Individual Bonus Plan (annual bonus plans) or other
bonus plan adopted by the Company, unless Executive is permitted to participate
in other plans providing Executive with substantially comparable benefits or
receives compensation as a substitute for such plans providing Executive with a
substantially equivalent economic benefit;

          (5)          the failure of the Company to (i) continue in effect any
employee benefit plan or compensation plan in which Executive is participating
immediately prior to such Change in Control, unless Executive is permitted to
participate in other plans providing Executive with substantially comparable
benefits or receives compensation as a substitute for such plans providing
Executive with a substantially equivalent economic benefit, or the taking of any
action by the Company which would adversely affect Executive's participation in
or materially reduce Executive's benefits under any such plan, (ii) provide




-5-

--------------------------------------------------------------------------------




Executive and Executive's dependents with welfare benefits (including, without
limitation, medical, prescription, dental, disability, salary continuance,
employee life, group life, accidental death and travel accident insurance plans
and programs) in accordance with the most favorable plans, practices, programs,
and policies of the Company in effect for Executive immediately prior to such
Change in Control, (iii) provide fringe benefits in accordance with the most
favorable plans, practices, programs, and policies of the Company in effect for
Executive immediately prior to such Change in Control, or (iv) provide Executive
with paid vacation in accordance with the most favorable plans, policies,
programs and practices of the Company as in effect for Executive immediately
prior to such Change in Control;

          (6)          the failure of the Company to pay any amounts owed
Executive as salary, bonus, deferred compensation or other compensation;

          (7)          the failure of the Company to obtain an assumption
agreement from any successor as contemplated in Section 9(b);

          (8)          any purported termination of Executive's employment which
is not effected pursuant to a Notice of Termination which satisfies the
requirements of a Notice of Termination; or

          (9)          any other material breach by Company of its obligations
under this Agreement.

For purposes of this Agreement, any good faith determination of Good Reason made
by Executive shall be conclusive on the parties; provided, however, that an
isolated and insubstantial action taken in good faith and which is remedied by
the Company within ten(10) days after receipt of notice thereof given by
Executive shall not constitute Good Reason. Any event or condition described in
this Section 1(g) which occurs prior to a Change in Control, but which Executive
reasonably demonstrates was at the request of or in response to a Third Party
who effectuates a Change in Control or who has indicated an intention or taken
steps reasonably calculated to effect a Change in Control, shall constitute Good
Reason following a Change in Control for purposes of this Agreement
notwithstanding that it occurred prior to the Change in Control.

          (j)          "Nonqualifying Termination" means a termination of
Executive's employment (1) by the Company for Cause, (2) by Executive for any
reason other than for Good Reason with Notice of Termination, (3) as a result of
Executive's death, (4) by the Company due to Executive's Disability, unless
within thirty (30) days after Notice of Termination is provided to Executive
after such Disability Executive shall have returned to substantial performance
of Executive's duties on a full-time basis, or (5) as a result of Executive's
Retirement. For purposes of this Agreement, termination by the Company shall not
include a transfer of employment between subsidiaries of Wolverine or between
Wolverine and its subsidiaries. The terms of such transfer, however, may serve
as the basis for termination of employment by Executive for Good Reason.




-6-

--------------------------------------------------------------------------------




          (k)          "Notice of Termination" means a written notice by the
Company or Executive, as the case may be, to the other, which (1) indicates the
specific reason for Executive's termination, (2) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive's employment, and (3) specifies the
termination date. The failure by Executive or the Company to set forth in such
notice any fact or circumstance which contributes to a showing of Good Reason or
Cause shall not waive any right of Executive or the Company hereunder or
preclude Executive or the Company from asserting such fact or circumstance in
enforcing Executive's or the Company's rights hereunder.

          (l)          "Positive Spread" means the spread between the exercise
price of the options held by Executive under the 1993 Stock Incentive Plan, the
1995 Stock Incentive Plan, the 1997 Stock Incentive Plan or any other stock
option plan now or subsequently adopted by the Company, and the higher of
(1) the closing price of the Common Stock as reported on the Termination Date on
the New York Stock Exchange, or if the New York Stock Exchange is closed on that
date, the last preceding date on which the New York Stock Exchange was open and
on which shares of Common Stock were traded, or (2) the highest price per share
paid in connection with the Change in Control.

          (m)          "Retirement" means termination of employment by either
the Executive or the Company on or after the Executive's normal retirement date
under the terms of retirement plans of the Company, but not earlier than the age
of 65.

          (n)          "Termination Period" means the period of time beginning
with a Change in Control and ending on the earliest to occur of Executive's
death and ____________ years following such Change in Control.

          2.          TERM OF AGREEMENT. This Agreement shall commence on the
Effective Date and shall continue in effect through the third anniversary of the
Effective Date. However, on the first anniversary of the Effective Date, and on
each such anniversary thereafter, the term of this Agreement will be extended
automatically for one (1) year (to a total of three (3) years) unless, not later
than six (6) months prior to such anniversary date, the Company gives Executive
written notice that it has elected not to extend this Agreement; provided that
(a) no such action shall be taken by the Company during any period of time when
the Board has knowledge that any person has taken steps reasonably calculated to
effect a Change in Control until, in the opinion of the Board, such person has
abandoned or terminated its efforts to effect a Change in Control, and (b) this
Agreement shall continue in effect for at least _____________ months following
the occurrence of a Change in Control. Notwithstanding anything in this Section
2 to the contrary, this Agreement shall terminate upon termination of
Executive's employment with the Company prior to a Change in Control (except as
otherwise provided hereunder).

          3.          OBLIGATIONS OF EXECUTIVE. Executive agrees that in the
event any person or group attempts a Change in Control, he/she shall not
voluntarily leave the employ of the Company (other than as a result of
Disability or upon Retirement) without Good Reason until the earlier of (a) the
termination of such attempted Change in Control or (b) the occurrence of a
Change in Control. For purposes of this Section 3, Good Reason shall be
determined as if a Change in Control had occurred when such attempted Change in
Control became known to the Board. Termination of employment by Executive
without Good Reason, however, shall not



-7-

--------------------------------------------------------------------------------




entitle Executive to benefits under Section 4 unless he/she is entitled to such
benefits under another provision of this Agreement.

          4.          SEVERANCE BENEFITS. If the employment of Executive shall
terminate during the Termination Period, other than by reason of a Nonqualifying
Termination, then Executive shall receive the following severance benefits as
compensation for services rendered:

          (a)          LUMP SUM CASH PAYMENT. Within five (5) days after the
Date of Termination, Executive shall receive a lump sum cash payment in an
amount equal to the sum of the following:

          (1)          Executive's unpaid base salary from the Company through
the Date of Termination at the rate in effect (without taking into account any
reduction of base salary constituting Good Reason), just prior to the time a
Notice of Termination is given plus any benefit awards (including both the cash
and stock components) and bonus payments which pursuant to the terms of any
plans have been earned or become payable, to the extent not theretofore paid;

          (2)          As payment in lieu of a bonus to be paid under the
Executive Short-Term Incentive Plan and the Executive Short-Term Individual
Bonus Plan (annual bonus plans) or comparable plans for the time Executive was
employed by the Company in the year of termination, an amount equal to the
number of days Executive was employed by the Company prior to the Date of
Termination in the year of termination divided by the number of days in the year
multiplied by 100% of the greater of either (a) the bonus awarded to Executive
under the Executive Short-Term Incentive Plan for the immediately preceding
year, or (b) the average bonus paid to Executive over the preceding two-year
period under the Executive Short-Term Incentive Plan;

          (3)          As payment in lieu of bonuses that would have been paid
under each Executive Long-Term Incentive (Three Year) Plan ("Three Year Plan")
or other comparable plan(s) in which the Executive was eligible to participate
on the Date of Termination, the Executive shall receive an amount based on the
earnings per share goals under each of the Three Year Plans. The earnings per
share for each Three Year Plan will be calculated in the following manner:

          (a)          for any year prior to the year of termination, the
earnings per share will equal the actual earnings per share attained in that
year;

          (b)          for the year of termination, the earnings per share will
equal the projected earnings per share based upon the latest internal company
projection for such year;

          (c)          for any year subsequent to the year of termination, the
earnings per share will equal the earnings per share required to attain the
maximum goal under the Three Year Plan for that year.



-8-

--------------------------------------------------------------------------------




After attaining the total earnings per share for all three years of each Three
Year Plan, the payment made for each Three Year Plan will equal the bonus the
Executive would have received under the Three Year Plan using the earnings per
share determinations above, multiplied by the number of days the Executive
participated in the Three Year Plan prior to the Date of Termination, divided by
the total number of days in the Three Year Plan.

          (4)          ______________ times the sum of the following:
(a) Executive's highest annual rate of base salary from the Company in effect
during the 12-month period prior to the Date of Termination, plus (b) the
greater of the average amount earned by Executive during the previous two (2)
years or for the previous year under the Executive Short Term Incentive Plan and
the Executive Short-Term Individual Bonus Plan (or other annual bonus plans),
plus (c) the greater of the average amount earned by Executive during the
previous two (2) years or for the previous year under each of the Executive
Long-Term Incentive (Three Year) Plans(or other similar plans), in which
Executive participates at the Date of Termination.

          (5)          100% of the Positive Spread for any options held by
Executive, whether vested or not vested, which are not incentive stock options
as defined under Section 422 of the Code payable upon surrender by Executive of
such options; and

          (6)          100% of the Positive Spread for any options held by
Executive, whether vested or not vested, which are incentive stock options as
defined under Section 422 of the Code payable upon surrender by Executive of
such options.

          (b)          LOANS. Any loans that the Executive had outstanding under
the loan program of the Company shall remain payable according to the terms of
such program.

          (c)          BENEFITS. Excepting any retirement plans covered by
Subsection 4(d) below, the Company shall maintain in full force and effect for
the benefit of Executive all employee benefit plans, programs and arrangements
that the Executive was entitled to participate in immediately prior to the Date
of Termination for the longer of six (6) months after the Date of Termination or
the date upon which the Executive receives comparable benefits from a new
employer. The Company, however, need not maintain such benefit plans, programs
or arrangements after one(1) year following the Date of Termination. If the
Executive's participation in any such plan or program is barred, the Company
shall arrange to provide comparable benefits substantially similar to those
which the Executive received under such plans and programs.

          (d)          RETIREMENT BENEFITS. In addition to the benefits the
Executive is entitled to receive under any retirement plans in which the
Executive participates on the Date of Termination, the Company shall pay the
Executive a cash payment at the Executive's normal retirement age, as defined by
such plan, (except to the extent benefits are payable at an earlier date under
the terms of that plan) of an amount equal to the actuarial equivalent of any
additional benefit the Executive would have been entitled to receive under the
terms of the plan or program without regard to any vesting or minimum





-9-

--------------------------------------------------------------------------------




service requirements under the plan had the Executive received three (3)
additional years of service following the Date of Termination, subject to any
maximum years of service limitations under any retirement plan. The earnings for
those three (3) additional years of services shall equal the Executive's
annualized earnings at the Date of Termination (with earnings calculated the
same as "Earnings" are defined in the Company's Supplemental Executive
Retirement Plan ("SERP")) and without taking into account any reduction of base
salary constituting Good Reason. For purposes of this Subsection, retirement
plans" shall be deemed to include, without limitation, the Company's Pension
Plan and the Company's SERP.

          (e)          ADJUSTMENTS. If Executive is entitled to receive a
Payment equal to or between one hundred percent (100%) and one hundred fifteen
percent (115%) of the amount that would trigger application of the Excise Tax
(as hereafter defined), meaning Executive will receive no Gross-Up Payment with
respect to the Payment in accordance with Section 5, the Company shall determine
whether the Executive would receive a greater after-tax net amount if the
Payment is reduced by an amount sufficient to make the Excise Tax inapplicable
to the Payment rather than paying the applicable Excise Tax. If the Company
determines that the Executive will receive a greater after-tax net amount by
reducing the Payment, such determination shall be final, and the Company shall
reduce the Payment by an amount sufficient to make the Excise Tax inapplicable
to the Payment otherwise due to Executive. The Company may retain the Accounting
Firm (as hereafter defined) to assist with any calculations required under this
Subsection (e) and Executive agrees to furnish such tax and financial
information as may reasonably be required for calculations under this Subsection
(e). In the event the Company reduces any Payment to an Executive under this
Subsection (e), the Executive shall be entitled to determine which elements or
benefits, or combination thereof, constituting the Payment will be reduced or
deferred, subject to confirmation by the Company that the reduction or deferral
elected by Executive will exempt the Payment from any Excise Tax.

          (f)          OUT-PLACEMENT SERVICES. The Company shall provide the
Executive with executive out-placement services by entering into a contract with
a company chosen by the Executive specializing in such services.

          5.          CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY.

          (a)          Anything in this Agreement to the contrary
notwithstanding, if any payment or distribution by the Company to or for the
benefit of Executive (whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise, but determined without
regard to any additional payments required under this Section 5 (a "Payment"))
that exceeds one hundred fifteen percent (115%) of the amount that would trigger
application of the excise tax imposed by Section 4999 of the Code, or any
successor Code provision (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the "Excise Tax"), or any
interest or penalties are incurred by Executive with respect to Excise Tax on
such amount, then Executive shall be entitled to receive an additional payment
(a "Gross-Up Payment") in an amount such that after payment by Executive of all
taxes (including any interest or penalties imposed with respect to such taxes)
including, without limitation, any income and employment taxes (and any interest
and penalties imposed with respect thereto) and





-10-

--------------------------------------------------------------------------------




Excise Tax, imposed upon the Gross-Up Payment, Executive retains an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon the Payments. The
Company shall not be obligated to make any Gross-Up Payment to Executive with
respect to any Payment equal to or less than one hundred fifteen percent (115%)
of the amount that would trigger application of the Excise Tax.

          (b)          Subject to the provisions of Section 5(c), all
determinations required to be made under this Section 5, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by the public accounting firm that is retained by the Company as of the date
immediately prior to the Change in Control (the "Accounting Firm") which shall
provide detailed supporting calculations both to the Company and Executive
within fifteen (15) business days of the receipt of notice from Executive that
there has been a Payment, or such earlier time as is requested by the Company or
Executive (collectively, the "Determination"). In the event that the Accounting
Firm is serving as accountant or auditor for the individual, entity, or group
affecting the Change in Control, Executive shall appoint another nationally
recognized public accounting firm to make the determinations required hereunder
(which accounting firm shall then be referred to as the Accounting Firm
hereunder). All fees and expenses of the Accounting Firm shall be borne solely
by the Company. Any Gross-Up Payment, as determined pursuant to this Section 5,
shall be paid by the Company to Executive within five (5) days of the receipt of
the Determination. If the Accounting Firm determines that no Excise Taxes are
payable by Executive, it shall furnish Executive with a written opinion that
failure to report the Excise Tax on Executive's applicable federal income tax
return would not result in the imposition of a negligence or similar penalty. If
the Accounting Firm determines that Excise Taxes are payable and that the
associated Payment does not exceed one hundred fifteen percent (115%) of the
amount that would trigger application of the Excise Tax, the Accounting Firm
shall notify Executive that Executive is responsible for payment of the Excise
Tax. The Determination by the Accounting Firm shall be binding upon the Company
and Executive; however, as a result of the uncertainty in the application of
Section 4999 of the Code at the time of the Determination, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made ("Underpayment"), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 5(c) and Executive thereafter is required to make payment of any Excise
Tax that qualifies for a Gross-Up Payment in accordance with this Section 5, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of Executive.

          (c)          Executive shall notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of a Gross-Up Payment. Such notification shall be given
as soon as practicable but no later than ten (10) business days after Executive
is informed in writing of such claim and shall apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid.
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which Executive gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such




-11-

--------------------------------------------------------------------------------




claim is due). If the Company notifies Executive in writing prior to the
expiration of such period that it desires to contest such claim, Executive
shall:

          (1)          give the Company any information reasonably requested by
the Company relating to such claim,

          (2)          take such action in connection with contesting such claim
as the Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,

          (3)          cooperate with the Company in good faith in order
effectively to contest such claim, and

          (4)          permit the Company to participate in any proceeding
relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income or employment tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 5(c), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings, and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct Executive to pay the tax claimed and sue for a refund
or contest the claim in any permissible manner, and Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided further, that if the Company directs Executive
to pay such claim and sue for a refund, the Company shall advance the amount of
such payment to Executive on an interest-free basis and shall indemnify and hold
Executive harmless, on an after-tax basis, from any Excise Tax or income or
employment tax (including interest or penalties with respect thereto) imposed
with respect to such advance or with respect to any imputed income with respect
to such advance; and provided further, that any extension of the statute of
limitations relating to payment of taxes for the taxable year of Executive with
respect to which such contested amount is claimed to be due is limited solely to
such contested amount. Furthermore, the Company's control of the contest shall
be limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and Executive shall be entitled to settle or contest, as the case may
be, any other issue raised by the Internal Revenue Service or any other taxing
authority.

          (d)          If, after the receipt by Executive of an amount advanced
by the Company pursuant to Section 5, Executive becomes entitled to receive, and
receives, any refund with respect to such claim, Executive shall (subject to the
Company's complying with the requirements of Section 5) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If,




-12-

--------------------------------------------------------------------------------


after the receipt by Executive of an amount advanced by the Company pursuant to
Section 5, a determination is made that Executive shall not be entitled to any
refund with respect to such claim and the Company does not notify Executive in
writing of its intent to contest such denial of refund prior to the expiration
of thirty (30) days after such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.

          6.          WITHHOLDING TAXES. The Company may withhold from all
payments due to Executive (or his/her beneficiary or estate) hereunder all taxes
which, by applicable federal, state, local, or other law, the Company is
required to withhold therefrom.

          7.          REIMBURSEMENT OF EXPENSES. If any contest or dispute shall
arise under or related to this Agreement involving termination of Executive's
employment with the Company or involving the failure or refusal of the Company
to perform fully in accordance with the terms hereof, the Company shall
reimburse Executive, on a current basis, for all legal fees and expenses, if
any, incurred by Executive in connection with such contest or dispute regardless
of the result thereof.

          8.          SCOPE OF AGREEMENT. Nothing in this Agreement shall be
deemed to entitle Executive to continued employment with the Company.

          9.          SUCCESSORS; BINDING AGREEMENT.

          (a)          This Agreement shall not be terminated by any merger or
consolidation of the Company whereby the Company is or is not the surviving or
resulting corporation or as a result of any transfer of all or substantially all
of the assets of the Company. In the event of any such merger, consolidation, or
transfer of assets, the provisions of this Agreement shall be binding upon the
surviving or resulting corporation or the person or entity to which such assets
are transferred.

          (b)          The Company agrees that concurrently with any merger,
consolidation or transfer of assets referred to in this Section 9, it will cause
any successor or transferee unconditionally to assume, by written instrument
delivered to Executive (or his/her beneficiary or estate), all of the
obligations of the Company hereunder. Failure of the Company to obtain such
assumption prior to the effectiveness of any such merger, consolidation, or
transfer of assets shall be a breach of this Agreement and shall constitute Good
Reason hereunder and shall entitle Executive to compensation and other benefits
from the Company in the same amount and on the same terms as Executive would be
entitled hereunder if Executive's employment were terminated following a Change
in Control other than by reason of a Nonqualifying Termination. For purposes of
implementing the foregoing, the date on which any such merger, consolidation, or
transfer becomes effective shall be deemed the date Good Reason occurs, and
shall be the Date of Termination if requested by Executive.

          (c)          This Agreement shall inure to the benefit of and be
enforceable by Executive's personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive shall die while any amounts would be




-13-

--------------------------------------------------------------------------------


payable to Executive hereunder had Executive continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to such person or persons appointed in writing by
Executive to receive such amounts or, if no person is so appointed, to
Executive's estate.

          10.          NOTICE. For purposes of this Agreement, all notices and
other communications required or permitted hereunder shall be in writing and
shall be deemed to have been duly given when delivered or received by facsimile
transmission or five (5) days after deposit in the United States mail, certified
and return receipt requested, postage prepaid, addressed as follows:

          If to the Executive:

          ________________________
          ________________________
          ________________________
          ________________________


          If to the Company:

          General Counsel
          Wolverine World Wide, Inc.
          9341 Courtland Drive, N.E.
          Rockford, Michigan 49351

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

          11.          FULL SETTLEMENT; RESOLUTION OF DISPUTES.

          (a)          The Company's obligation to make any payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against Executive or others.
In no event shall Executive be obligated to seek other employment or take other
action by way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement and, such amounts shall not be reduced whether or
not Executive obtains other employment.

          (b)          If there shall be any dispute between the Company and
Executive in the event of any termination of Executive's employment then, until
there is a final, nonappealable, determination pursuant to arbitration declaring
that such termination was for Cause, that the determination by Executive of the
existence of Good Reason was not made in good faith, or that the Company is not
otherwise obligated to pay any amount or provide any benefit to Executive and
his/her dependents or other beneficiaries, as the case may be, under Section 4,
the Company shall pay all amounts, and provide all benefits, to Executive and
his/her dependents or other beneficiaries, as the case may be, that the Company
would be required to pay or provide pursuant to Section 4 as though such




-14-

--------------------------------------------------------------------------------




termination were by the Company without Cause or by Executive with Good Reason;
provided, however, that the Company shall not be required to pay any disputed
amounts pursuant to this Section 11 except upon receipt of an undertaking by or
on behalf of Executive to repay all such amounts to which Executive is
ultimately determined by the arbitrator not to be entitled.

          12.          GOVERNING LAW; VALIDITY. The interpretation, construction
and performance of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Delaware without
regard to the principle of conflicts of laws. The invalidity or unenforceability
of any provision of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, which other provisions
shall remain in full force and effect.

          13.          ARBITRATION. Any dispute or controversy under this
Agreement shall be settled exclusively by arbitration in Rockford, Michigan, in
accordance with the rules of the American Arbitration Association then in
effect; provided, however, that Executive shall be entitled to seek specific
performance of his/her right to be paid pursuant to Section 11(b) during a
dispute. Judgment may be entered on the arbitration award in any court having
jurisdiction. The Company shall bear all costs and expenses arising in
connection with any arbitration proceeding pursuant to this Section 13.

          14.          COUNTERPARTS. This Agreement may be executed in two or
more counterparts, each of which shall be deemed to be an original and all of
which together shall constitute one and the same instrument.

          15.          MISCELLANEOUS. No provision of this Agreement may be
modified or waived unless such modification is agreed to in writing and signed
by Executive and by a duly authorized officer of the Company, or such waiver is
signed by the waiving party. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. Failure by Executive or the Company to insist upon
strict compliance with any provision of this Agreement or to assert any right
Executive or the Company may have hereunder, including without limitation, the
right of Executive to terminate employment for Good Reason, shall not be deemed
to be a waiver of such provision or right or any other provision or right of
this Agreement. The rights of, and benefits payable to, Executive, his/her
estate, or his/her beneficiaries pursuant to this Agreement are in addition to
any rights of, or benefits payable to, Executive, his/her estate, or his/her
beneficiaries under any other employee benefit plan or compensation program of
the Company, except that no benefits pursuant to any other employee plan or
compensation program that become payable or are paid in accordance with this
Agreement shall be duplicated by operation of this Agreement. No agreements or
representations, oral or otherwise, express or implied, with regard to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.

          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed by a duly authorized officer of the Company. Executive has executed
this Agreement as of the day and year written below.



-15-

--------------------------------------------------------------------------------




 

WOLVERINE WORLD WIDE, INC.

         

By:

 

--------------------------------------------------------------------------------

       

Its:

 

--------------------------------------------------------------------------------

           

"Company"



AGREED TO THIS _____ DAY OF ___________, 199__.



/s/

 

--------------------------------------------------------------------------------

 


"Executive"















-16-

--------------------------------------------------------------------------------
